 


114 HRES 310 EH: Expressing the sense of the House of Representatives regarding Srebrenica.
U.S. House of Representatives
2015-07-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
1st Session 
H. RES. 310 
In the House of Representatives, U. S.,

July 8, 2015
 
RESOLUTION 
Expressing the sense of the House of Representatives regarding Srebrenica. 
 
 
Whereas July 2015 will mark 20 years since the genocide at Srebrenica in Bosnia and Herzegovina;  Whereas beginning in April 1992, aggression and ethnic cleansing perpetrated by Bosnian Serb forces resulted in a massive influx of Bosniaks seeking protection in Srebrenica and its environs, which the United Nations Security Council designated a safe area within the Srebrenica enclave in Resolution 819 on April 16, 1993, under the protection of the United Nations Protection Force (UNPROFOR); 
Whereas the UNPROFOR presence in Srebrenica consisted of a Dutch peacekeeping battalion, with representatives of the United Nations High Commissioner for Refugees, the International Committee of the Red Cross, and the humanitarian medical aid agency Medecins Sans Frontieres (Doctors Without Borders) helping to provide humanitarian relief to the displaced population living in conditions of massive overcrowding, destitution, and disease;  Whereas early in 1995, an intensified blockade of the enclave by Bosnian Serb forces deprived the entire population of humanitarian aid and outside communication and contact, and effectively reduced the ability of the Dutch peacekeeping battalion to deter aggression or otherwise respond effectively to a deteriorating situation; 
Whereas beginning on July 6, 1995, Bosnian Serb forces attacked UNPROFOR outposts, seized control of the isolated enclave, held captured Dutch soldiers hostage and, after skirmishes with local defenders, took control of the town of Srebrenica on July 11, 1995;  Whereas an estimated one-third of the population of Srebrenica at the time, including a relatively small number of soldiers, attempted to pass through the lines of Bosnian Serb forces to the relative safety of Bosnian-government controlled territory, but many were killed by patrols and ambushes; 
Whereas the remaining population sought protection with the Dutch peacekeeping battalion at its headquarters in the village of Potocari north of Srebrenica, but many of these individuals were with seeming randomness seized by Bosnian Serb forces to be beaten, raped, or executed;  Whereas Bosnian Serb forces deported women, children, and the elderly in buses, but held over 8,000 primarily Bosniak men and boys at collection points and sites in northeastern Bosnia and Herzegovina under their control, and then summarily executed these captives and buried them in mass graves; 
Whereas Bosnian Serb forces, hoping to conceal evidence of the massacre at Srebrenica, subsequently moved corpses from initial mass grave sites to many secondary sites scattered throughout parts of eastern Bosnia and Herzegovina under their control;  Whereas the International Commission for Missing Persons (ICMP) deserves recognition for its assistance to the relevant institutions in Bosnia and Herzegovina in accounting for close to 90 percent of those individuals reported missing from Srebrenica, despite active attempts to conceal evidence of the massacre, through the careful excavation of mass graves sites and subsequent DNA analysis which confirmed the true extent of the massacre; 
Whereas the massacre at Srebrenica was among the worst of many atrocities to occur in the conflict in Bosnia and Herzegovina from April 1992 to November 1995, during which the policies of aggression and ethnic cleansing pursued by Bosnian Serb forces with the direct support of the Serbian regime of Slobodan Milosevic and its followers ultimately led to the displacement of more than 2 million people, more than 100,000 killed, tens of thousands raped or otherwise tortured and abused, including at concentration camps in the Prijedor area, with the innocent civilians of Sarajevo and other urban centers repeatedly subjected to traumatic shelling and sniper attacks;  Whereas in addition to being the primary victims at Srebrenica, individuals with Bosniak heritage comprise the vast majority of the victims during the conflict in Bosnia and Herzegovina as a whole, especially among the civilian population; 
Whereas Article 2 of the Convention on the Prevention and Punishment of the Crime of Genocide defines genocide as any of the following acts committed with intent to destroy, in whole or in part, a national, ethnical, racial or religious group, as such: (a) killing members of the group; (b) causing serious bodily or mental harm to members of the group; (c) deliberately inflicting on the group conditions of life calculated to bring about its physical destruction in whole or in part; (d) imposing measures intended to prevent births within the group; and (e) forcibly transferring children of the group to another group;  Whereas, on May 25, 1993, the United Nations Security Council adopted Resolution 827 establishing the International Criminal Tribunal for the former Yugoslavia (ICTY), based in The Hague, the Netherlands, and charging the ICTY with responsibility for investigating and prosecuting individuals suspected of committing war crimes, genocide, crimes against humanity, and grave breaches of the 1949 Geneva Conventions on the territory of the former Yugoslavia since 1991; 
Whereas the ICTY, along with courts in Bosnia and Herzegovina as well as in Serbia, have indicted and in most cases convicted approximately three dozen individuals at various levels of responsibility for grave breaches of the 1949 Geneva Conventions, violations of the laws or customs of war, crimes against humanity, genocide, and complicity in genocide associated with the massacre at Srebrenica, most notably Radovan Karadzic and Ratko Mladic whose trials are ongoing;  Whereas both the ICTY and the International Court of Justice (ICJ) have ruled that the actions of Bosnian Serb forces in Srebrenica in July 1995 constitute genocide; 
Whereas House Resolution 199, passed on June 27, 2005, expressed the sense of the House of Representatives that the aggression and ethnic cleansing committed by Serb forces in Bosnia and Herzegovina meets the terms defining genocide according to the 1949 Genocide Convention;  Whereas the United Nations has largely acknowledged its failure to fulfill its responsibility to take actions and make decisions that could have deterred the assault on Srebrenica and prevented the subsequent genocide from occurring; 
Whereas some prominent Serbian and Bosnian Serb officials, among others, have denied or at least refused to acknowledge that the massacre at Srebrenica constituted a genocide, or have sought otherwise to trivialize the extent and importance of the massacre; and  Whereas the international community, including the United States, has continued to provide personnel and resources, including through direct military intervention, to prevent further aggression and ethnic cleansing, to negotiate the General Framework Agreement for Peace in Bosnia and Herzegovina (initialed in Dayton, Ohio, on November 21, 1995, and signed in Paris on December 14, 1995), and to help ensure its fullest implementation, including cooperation with the International Criminal Tribunal for the former Yugoslavia as well as reconciliation among all of Bosnia and Herzegovina’s citizens: Now, therefore, be it 
 
That the House of Representatives— (1)affirms that the policies of aggression and ethnic cleansing as implemented by Serb forces in Bosnia and Herzegovina from 1992 to 1995 meet the terms defining the crime of genocide in Article 2 of the Convention on the Prevention and Punishment of the Crime of Genocide; 
(2)condemns statements that deny or question that the massacre at Srebrenica constituted a genocide;  (3)urges the Atrocities Prevention Board, a United States interagency committee established by the Administration in 2012, to study the lessons of Srebrenica and issue informed guidance on how to prevent similar incidents from recurring in the future, paying particular regard to troubled countries including but not limited to Syria, the Central African Republic, and Burundi; 
(4)encourages the United States to maintain and reaffirm its policy of supporting the independence and territorial integrity of Bosnia and Herzegovina, peace and stability in southeastern Europe as a whole, and the right of all people living in the region, regardless of national, racial, ethnic, or religious background, to return to their homes and enjoy the benefits of democratic institutions, the rule of law, and economic opportunity, as well as to know the fate of missing relatives and friends;  (5)recognizes the achievement of the International Commission for Missing Persons (ICMP) in accounting for those missing in conflicts or natural disasters around the world and believes that the ICMP deserves justified recognition for its assistance to Bosnia and Herzegovina and its relevant institutions in accounting for approximately 90 percent of those reported missing after the Srebrenica massacre and 70 percent of those reported missing during the whole of the conflict in Bosnia and Herzegovina; 
(6)welcomes the arrest and transfer to the International Criminal Tribunal for the former Yugoslavia (ICTY) of all persons indicted for war crimes, crimes against humanity, genocide, and grave breaches of the 1949 Geneva Conventions, particularly those of Radovan Karadzic and Ratko Mladic, which has helped strengthen peace and encouraged reconciliation between the countries of the region and their citizens;  (7)asserts that it is in the national interest of the United States that those individuals who are responsible for these crimes and breaches should continue to be held accountable for their actions, and that the work of the ICTY therefore warrants continued support until all trials and appeals have been completed; and 
(8)honors the thousands of innocent people killed or executed at Srebrenica in Bosnia and Herzegovina in July 1995, along with all individuals who were victimized during the conflict and genocide in Bosnia and Herzegovina from 1992 to 1995, as well as foreign nationals, including United States citizens, and those individuals in Serbia, Bosnia and Herzegovina, and other countries of the region who risked and in some cases lost their lives during their brave defense of human rights and fundamental freedoms, and advocacy of respect for ethnic identity without discrimination.   Karen L. Haas,Clerk. 